--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Share Exchange Agreement
 
This Share Exchange Agreement (the "Agreement") is made and entered by and
between Resource Polymers Inc., an Ontario Corporation, duly registered by the
laws of Ontario, Canada and in good standing (“Resource”), the shareholders of
Resource (the “Resource Shareholders”) and Fox Petroleum Inc. (“Fox”), a Nevada
corporation also duly registered and in good standing, effective as of July 15,
2010.

 
Recitals

 
A.           RESOURCE is the owner of a Scrap Plastic processing plant with
certain equipment, fixtures, and improvements, the assets, located in Hamilton,
RESOURCE Canada,

 
B.           The RESOURCE Shareholders desire to exchange their shares of common
stock held of record in RESOURCE representing 100% of the total issued and
outstanding shares of RESOURCE and FOX desires to issue an aggregate of
1,750,000 shares of its common stock to the RESOURCE Shareholders;
 
C.           FOX further desires to assume an aggregate debt in the amount of
$______ incurred by RESOURCE to Davfam Investments (1998) Ltd. during fiscal
year 1995, as reflected in the financial books and records of RESOURCE (the
“RESOURCE Debt”), which RESOURCE Debt has verbally established conversion terms;

 
Now, therefore, in consideration of the parties' covenants and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge the parties agree:

 
1.           Definitions. The following defined terms, wherever used in this
Agreement, shall have the meanings described below:

 
1.1           “Assets” means and includes: (a) the consulting business and
operations
 
1.2           “Shares” means all of the shares currently held by the
shareholders of RESOURCE Polymers Inc.

 
1.3           "Closing" means the delivery of documents to be executed and
delivered by the parties, the deposit and delivery of the Purchase Price, as
defined in this Agreement, and the consummation of the transactions contemplated
under this Agreement.
 
1.4           "Closing Date" means the date on which the Closing occurs as
provided in Section 6.1.
 
1.5           "Data" means environmental, title and other information, data and
reports in RESOURCE’s possession or control relating to the Land and the
Permits.

 
1.6           "Effective Date" means July 15, 2010 and as fully executed by
RESOURCE and FOX.
 
1.7           “Land” means the site, where the fixtures and improvements are
located described in Exhibit A, Part 1,

 
1.8           “Permits” means the approvals, licenses and permits.

 
 

--------------------------------------------------------------------------------

 
 
2.           Exchange of Shares.

 
2.1           RESOURCE Shareholders. Subject to all of the terms and conditions
of this Agreement, the RESOURCE Shareholders agree to tender their respective
shares of RESOURCE held of record to FOX.
 
2.2           Issuance of Shares. FOX agrees to issue to the RESOURCE
Shareholders an aggregate of One Million Seven Hundred and Fifty Thousand
(1,750,000) shares of its common stock to the RESOURCE Shareholders and to
assume the RESOURCE Debt.
 
2.3           Assumption and Performance of Permits. RESOURCE shall continue to
maintain and keep current all operating permits and licenses required to operate
Plastics recycling Facility

 
3.           Representations and Warranties of RESOURCE. RESOURCE represents and
warrants to FOX the following:

 
3.1           Organization and Authorization. RESOURCE is a corporation duly
organized and validly existing and in good standing under the laws of the
RESOURCE. RESOURCE has the full power and authority to enter into this Agreement
and to consummate the transactions contemplated under this Agreement. The making
and performance of this Agreement and the agreements and other instruments
required to be executed by RESOURCE have been, or at the Closing will have been,
duly authorized by all necessary corporate actions and will be duly executed by
a person authorized by RESOURCE to do so. RESOURCE shall deliver to FOX duly
approved and executed resolutions of the directors and shareholders approving
RESOURCE’s execution and delivery of this Agreement and the performance of its
obligations under this Agreement.
 
3.2           No Breach of Laws or Contracts. The consummation by RESOURCE of
the transactions contemplated by this Agreement will not result in the breach of
any term or provision of, or constitute a default under any applicable law or
regulation, its articles of organization or operating agreement, or under any
other agreement or instrument to which RESOURCE is a party, by which it is
bound, or which affects the Assets.

 
3.3           Binding Obligations. When executed and delivered, this Agreement
and all instruments executed and delivered by RESOURCE pursuant to this
Agreement will constitute legal and binding obligations of RESOURCE and will be
valid and enforceable in accordance with their respective terms.

 
3.4           Compliance with Laws. RESOURCE has not received notice from any
governmental agency, of any physical or environmental condition existing on the
Land or any access to the Land or created by RESOURCE or of any action or
failure to act by RESOURCE which is a material violation of any applicable law,
regulation or ordinance. To RESOURCE’s knowledge, there are currently no
off-site improvement requirements that any governmental authority has imposed or
threatened to impose on the Land.

 
3.5           No Litigation. There is no suit, action, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of RESOURCE without inquiry, threatened against, or affecting the
Assets or the ability of RESOURCE to perform its covenants and obligations under
this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
3.6           Condition of and Title to the Assets.

 
3.6.1           Title to the Land. RESOURCE represents and warrants that
RESOURCE’s title to the Assets is good and marketable and on the Closing shall
be free and clear of any lien, claim or encumbrance, except the following (the
“Permitted Exceptions”):
 
(a)           Liens for taxes and mortgages acknowledged by FOX on the Assets
not yet due and payable or which are being contested in good faith;
 
(b)           Any items listed in the Title Commitment or any amendment or
update to the Title Commitment to which FOX does not timely deliver to RESOURCE
a Notice of Objection pursuant to Section 3.9.5.

 
3.6.2           Encroachments. To RESOURCES’s knowledge, the improvements on the
Land lie entirely within the boundaries of the Land and no structure of any kind
encroaches on or over the Land.
 
3.6.3           Condemnation. To RESOURCE’s knowledge, no portion of any of the
Land or improvements on the Land is the subject of, or affected by, any
condemnation or eminent domain proceeding.

 
3.6.5           Taxes. RESOURCE represents that all taxes, including without
limitation, advalorem, property (both real and personal), production, severance,
reclamation, and similar taxes and assessments based upon or measured by
ownership of property or production of minerals or the receipt of proceeds there
from which have become due and payable have been properly paid. FOX will not be
liable for any taxes which accrue or are assessed before the Closing. To
RESOURCE’s knowledge, there are no pending or threatened special assessments
affecting the Assets.
 
4.           Representations and Warranties of FOX. FOX agrees, represents and
warrants to RESOURCE the following:

 
4.1           No Breach of Law or Contracts. The consummation by FOX of the
transactions contemplated by this Agreement will not result in a breach of any
term or provision of, or constitute a default under any applicable law,
regulation or ordinance or any other agreement or instrument to which FOX is a
party or by which it is bound.

 
4.2           Binding Obligations. When executed and delivered this Agreement
and all instruments executed by FOX pursuant to this Agreement, will constitute
legal and binding obligations of FOX and will be valid and enforceable in
accordance with their respective terms.

 
4.3           No Litigation. There is no suit, action, arbitration or legal,
administrative or other proceeding or governmental investigation pending or, to
the knowledge of FOX without inquiry, threatened against, or affecting the
Assets or the ability of FOX to perform its covenants and obligations under this
Agreement.

 
4.4           Brokers. FOX has incurred no liability, contingent or otherwise,
for broker's or finder's fees relating to the transactions contemplated by this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
4.5           Assumption of RESOURCE Debt. FOX agrees to assume the RESOURCE
Debt and to further do and perform all acts and execute and deliver all
documents and take all such other steps as may be necessary or desirable to give
full effect to the repayment terms of the RESOURCE Debt.
 
4.6           Organization and Authorization. FOX is a corporation duly
organized and validly existing and in good standing under the laws of Nevada.
FOX has the full power and authority to enter into this Agreement and to
consummate the transactions contemplated under this Agreement. The making and
performance of this Agreement and the agreements and other instruments required
to be executed by FOX have been, or at the Closing will have been, duly
authorized by all necessary corporate actions and will be duly executed by a
person authorized by FOX to do so.
 
5.           Covenants.

 
5.1           Covenants of RESOURCE. RESOURCE covenants and agrees with FOX as
follows:

 
5.1.1           Maintenance of Property. Until the Closing, RESOURCE shall cause
the Assets to be maintained and operated in a good and workmanlike manner, shall
not partition the Assets,shall maintain insurance now in force with respect to
the Assets, shall pay or cause to be paid all costs and expenses incurred in
connection with this Agreement, shall keep the Underlying Agreements in full
force and effect, and shall perform and comply with all of the conditions and
covenants contained in same and all other agreements relating to the Assets.

 
5.1.3           Copies of Agreements. RESOURCE has disclosed to FOX the
existence of and has furnished FOX with copies of all agreements and contracts
relating to the Assets, to the extent that MDP is aware of the existence of such
agreements and contracts.

 
5.1.4           Notification of FOX of Suits, Litigation, Material Adverse
Change, Etc. Until the Closing, RESOURCE promptly shall notify FOX of any suit,
action, or other proceeding, actual or threatened, before any court,
governmental agency or arbitrator and any cause of action or any other adverse
change which relates to the Assets or which might result in impairment or loss
of RESOURCE's title to any portion of the Assets or the value of the Assets or
which might hinder or impede the operation of the Assets or which seeks to
restrain or prohibit or to obtain substantial damages from RESOURCE in respect
of, or which is related to or arises out of, this Agreement or the consummation
of all or any part of the transactions contemplated under this Agreement of
which RESOURCE becomes aware.

 
5.1.5           Agreement Not to Market the Assets. Until the Closing and
thereafter if the Closing occurs, RESOURCE shall not assign, transfer, encumber
or in any way dispose of any interest in or to the Shares to any other person or
entity, or negotiate with any other person or entity with respect to the
transfer or grant of any interest or option whatsoever in the Assets, except
that RESOURCE may continue to sell aggregate, sand and gravel from the Assets in
the ordinary course of RESOURCE’s business. These obligations of RESOURCE shall
terminate before the Closing if and at such time as this Agreement is terminated
as provided in Section 8.

 
 

--------------------------------------------------------------------------------

 
 
5.1.7           Permits and Underlying Agreements. RESOURCE shall maintain the
Permits and Underlying Agreements in full force and effect.

 
5.2           Covenants of FOX. FOX covenants and agrees with RESOURCE as
follows:

 
5.2.1           Maintenance and Confidentiality of Data. Before the Closing, FOX
shall exercise due diligence in safeguarding and maintaining all Data and
keeping the Data confidential, except for such disclosure as reasonably deemed
necessary by FOX for purposes of obtaining financing and such disclosures as
counsel for either party may advise is legally required or an announcement which
is required to be made to all governmental or regulatory agency, in which cases
RESOURCE shall be given reasonable advance notice and the right to review and
comment on same. If the Closing does not occur, FOX’s obligation to maintain the
confidentiality Data shall survive termination of this Agreement.

 
5.2.2           Maintenance of Representations and Warranties. FOX shall use its
reasonable best efforts to cause all of the representations and warranties of
FOX contained in this Agreement to be true and correct as of the Closing;
provided, however, that nothing contained in this Section shall create an
obligation of FOX to RESOURCE to pay money or undertake any additional legal
obligation.

 
6.           Closing.

 
6.1           Date and Place of Closing. The parties will execute and deliver to
each other a signed counterpart or copy of this Agreement as escrow instructions
and such general conditions of escrow as requires. In the event of any conflict
between the terms of this Agreement and the general conditions of the closing,
the terms of this Agreement shall control. The Closing shall be held at a time
mutually agreed upon by RESOURCE and FOX on the Closing Date, unless extended by
the parties' agreement. The Closing will be held at the offices of the RESOURCE.
The Closing shall occur on or before June 25th, 2010.

 
6.2           Conditions Precedent to FOX's Duty to Close. The obligations of
FOX under this Agreement to consummate the purhase of the Assets are subject to
the satisfaction (or waiver by FOX) of the following at or before the Closing:
 
6.2.1           The representations and warranties of RESOURCE contained in this
Agreement are true and correct in all material respects.

 
6.2.3           There has been no material adverse change affecting the Assets
to which FOX has objected and RESOURCE has not cured.

 
6.2.4           There shall be no preliminary or permanent injunction or order
from any federal or state court or by any federal, state or local regulatory
agency and no statute, rule, regulation or order shall exist which restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
There shall not be pending any action, suit or proceeding in which this
transaction is opposed by the members or by the representatives of the members
of any of the parties.
 
6.2.5           FOX shall have completed its due diligence investigation of the
Assets to FOX’s satisfaction.

 
6.3           Conditions Precedent to RESOURCE's Duty to Close. The obligations
of RESOURCE under this Agreement to consummate the sale of the Assets are
subject to the satisfaction (or waiver by RESOURCE) of the following at or
before the Closing:

 
 

--------------------------------------------------------------------------------

 
 
6.3.1           All representations and warranties of FOX contained in this
Agreement are true and correct in all material respects.

 
6.3.2           FOX has not committed a material breach of any of its covenants
contained in this Agreement.

 
6.3.3           There has been no material adverse change affecting the Assets
or the Underlying Agreements.

 
6.3.4           There shall be no preliminary or permanent injunction or order
from any federal or state court or by any federal, state or local regulatory
agency and no statute, rule, regulation or order shall exist which restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
There shall not be pending any action, suit or proceeding in which this
transaction is opposed by the members, owners or shareholders, as applicable, or
by the representatives of the members, owners or shareholders, as applicable, of
any of the parties.

 
6.4           Closing Obligations. At the Closing, RESOURCE and FOX shall have
the following respective obligations:

 
6.4.1           RESOURCE's Obligations. At the Closing, RESOURCE shall:

 
6.4.1.1            Execute and deliver to FOX 100% of the shares of RESOURCE

 
6.4.1.10              Deliver the resolutions of RESOURCE’s directors and
shareholders approving RESOURCES’s execution and delivery of this Agreement and
RESOURCE’s performance of its obligations under this Agreement.

 
6.4.1.11              Take any other action consistent with the terms of this
Agreement that may be reasonably requested by FOX for the purpose of closing the
transactions contemplated under this Agreement.
 
6.4.2           FOX's Obligations. At the Closing, FOX shall:

 
6.4.2.1            Take any other action consistent with the terms of this
Agreement that may be reasonably requested by RESOURCE for the purpose of
closing the transactions contemplated under this Agreement.
 
7.           Obligations after Closing.

 
7.1           Recording Fees. Except as otherwise provided in and except as
otherwise paid in accordance with Section 6.4, FOX shall pay all notary
documentary, filing and recording fees required in connection with the filing
and recording of any conveyances and assignments delivered by RESOURCE to FOX at
the Closing in accordance with standard Ecuadorean practices.

 
7.2           Further Assurances. After the Closing, RESOURCE and FOX shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be necessary or
advisable to carry out their respective obligations under this Agreement and
under any document, certificate or other instrument delivered pursuant to this
Agreement.

 
 

--------------------------------------------------------------------------------

 

7.3                      Indemnification by FOX. If the Closing is held pursuant
to Section 6, FOX shall assume and have responsibility and liability for the
Assets from and after the Closing Date. Except as provided in Section 7.4. FOX
shall defend, indemnify and hold harmless RESOURCE and its agents or affiliates,
directors, employees, managers, members and officers from and against any and
all claims, liabilities and costs (including reasonable attorneys' fees),
relating to or arising from or in connection with any breach by FOX of any
representation, warranty or covenant of FOX contained in this Agreement or in
any agreement or other document executed by FOX in connection with this
Agreement or relating to or arising from FOX’s ownership, possession or use of
the Assets from and after the Closing Date.
 
7.4           Indemnification by RESOURCE. After the Closing, RESOURCE agrees to
indemnify, defend and hold harmless FOX, and its respective agents or
affiliates, directors, employees, managers, members and officers from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys' fees and other expenses of investigating any
claims and defending against or prosecuting any action) to which they or any of
them may become subject due to, or which arise from any of the following
(collectively the “Indemnity Claims”):
 
7.4.1           Any breach of RESOURCE’s covenants, agreements, warranties or
representations contained in this Agreement or in any assignment or other
documents executed by RESOURCE in connection with this Agreement.
 
7.4.2           Any failure of RESOURCE to pay liabilities assumed or incurred
by RESOURCE pursuant to this Agreement;

 
7.4.3           The operations of RESOURCE or the acts or omissions of its
employees or agents before the Closing Date; and

 
7.4.4           All obligations arising from or relating to RESOURCE’s
ownership, possession or use of the Assets on or before the Closing Date;
provided, however, that except as otherwise provided in this Agreement, RESOURCE
shall have no indemnification obligations to FOX for obligations arising from or
relating to FOX’s ownership, possession or use of the Assets after the Closing
Date.
 
8.           Termination of Agreement.

 
8.1 Termination by RESOURCE. This Agreement and the transactions contemplated
under this Agreement may be terminated by RESOURCE if before the Closing FOX
materially breaches any representation or warranty made by FOX or any obligation
undertaken by FOX and FOX fails to cure or to commence to cure such breach
within five (5) days after receiving written noticefrom RESOURCE of such breach.
 
8.2 Termination by FOX. This Agreement and the transactions contemplated under
this Agreement may be terminated by FOX if before the Closing RESOURCE
materially breaches any representation or warranty made by RESOURCE or any
obligation undertaken by RESOURCE and RESOURCE fails to cure or to commence to
cure such breach within five (5) days after receiving written notice from
RESOURCE of such breach.

 
9.           Miscellaneous.

 
9.1           Exhibits. The exhibits referred to in this Agreement are
incorporated into this Agreement by reference and constitute a part of this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
9.2           Expenses. Except as otherwise specifically provided in this
Agreement, all fees, costs, and expenses incurred by RESOURCE or FOX in
negotiating this Agreement or in consummating the transactions contemplated by
this Agreement shall be paid by the party incurring same, including, without
limitation, legal and accounting fees, costs and expenses.

 
9.3           Notices. All notices required or authorized to be given under this
Agreement shall be in written form. Any notices may be sent by registered or
certified delivery, postage prepaid, return receipt requested, addressed to the
proper party at the addresses described in this Section. Any notice may be
personally delivered to the party or sent by telex, telegraph, telecopy or other
electronic delivery method, and shall be effective when actually received by the
addressee party. For purposes of this Agreement, the addresses of the parties
are:

 
If to RESOURCE:
 
 
RESOURCE POLYMERS INC
15 Forsyth Place
Hamilton, Ontario L8S 4E5 Canada


If to FOX:  Fox Petroleum Inc.
1404 Rodman Street
Hollywood, Florida 33023
 
and copy to:
 
Diane D. Dalmy
Attorney at Law
8965 W. Cornell Place
Lakewood, Colorado 80227

 
Either party may, by written notice so delivered to the other, change the
address or individual to which delivery shall thereafter be made.

 
9.4           Amendments. This Agreement may not be amended or any rights waived
except by an instrument in writing signed by the party to be charged with such
amendment or waiver and delivered by such party to the party claiming the
benefit of such amendment or waiver.
 
9.5           Assignment. Neither party may assign or transfer its interest in
this Agreement without the prior written consent of the other party.

 
9.6           Arbitration. Arbitration of all disputes arising from or relating
to this Agreement shall be arbitrated by the parties as follows:
 
9.6.1           Site of Arbitration. The arbitration shall be held in RESOURCE,
Canada.

 
9.6.2           Costs of Arbitration. Each party shall pay one-half (1/2) of the
arbitrator's costs, expenses and fees for services.

 
 

--------------------------------------------------------------------------------

 
 
9.7           Headings. The headings of the sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.

 
9.8           Governing Law. This Agreement and the transactions and instruments
contemplated under this Agreement shall be construed in accordance with, and
governed by, the laws of RESOURCE without regard to the choice of law provisions
of such law.
 
9.9           Entire Agreement. This Agreement (including the Exhibits)
constitutes the
entire understanding among the parties with respect to the subject matter,
superseding all prior negotiations, prior discussions and prior agreements,
including but not limited to the letter agreement between the parties, and
understandings relating to such subject matter. Each party has been represented
by independent counsel of its choice and has participated in the negotiation and
drafting of this Agreement. No provision or term of this Agreement shall be
construed in favor of or against any party based on such party’s participation
in the negotiation or drafting of such provision or term.

 
9.10           Scope of Representations and Warranties. All agreements,
covenants, representations and warranties of the parties are contained in this
Agreement, in the Exhibits and the documents referred to in this Agreement. No
other agreements, covenants, representations and warranties have been made by
any party and all prior agreements, covenants, representations and warranties
are merged in this Agreement.

 
9.11           Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties and their respective successors and
permitted assigns.

 
9.12           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 
Each of the parties has caused this Agreement to be executed by its duly
authorized representatives identified below.
 
 
RESOURCE  POLYMERS INC.


_________________________________________________
By: Jack Lieberman
Title:  President, Director




Fox Petroleum Inc.


_________________________________________________
By: WILLIAM  LIEBERMAN
Title: President


DATE: July 15, 2010